Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Eric C. Lang has complied with all of the conditions for reinstatement following his suspensions by this Court, see In the Matter of Eric C. Lang, 295 Ga. 220 (759 SE2d 47) (2014); In the Matter of Eric C. Lang, 292 Ga. 894 (741 SE2d 152) (2013), it is hereby ordered that Eric C. Lang be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.